Order filed October 5, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00503-CV



                  IN RE KURARAY AMERICA, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-62973

                                    ORDER

      On September 7, 2021, relator Kuraray America, Inc. filed a petition for writ
of mandamus and an unopposed motion for leave to file under seal certain portions
of sworn record for petition for writ of mandamus in this court. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this
court to compel the Honorable Lauren Reeder, presiding judge of the 234th District
Court of Harris County, to “vacate its June 25 and August 19, 2021 order, deny
Plaintiffs’ and Providers’ Motions to Quash Production, and grant Kuraray
America’s Motion to Reconsider Production of Medical Reimbursement Discovery
and to Compel.”
      In its unopposed motion to seal, relator states that documents relevant to the
discovery orders at issue were presented to the trial court in camera to maintain
confidentiality. Relator asserts that the same documents should remain in camera
in this court while the court deliberates the merit of relator’s petition. Relator
asserts it has provided copies of the documents to this court and all relevant parties
via flash drive.
      Relator’s motion to seal is GRANTED IN PART and DENIED IN PART.
To the extent relator’s motion requests that we maintain the documents in camera,
the motion is granted.     The motion, however, is denied to the extent relator
requests we seal the documents.


                                       PER CURIAM



Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                          2